Name: Commission Regulation (EEC) No 2600/89 of 25 August 1989 amending Regulation (EEC) No 986/89 on the accompanying documents for carriage of wine products and the relevant records to be kept
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 89 Official Journal of the European Communities No L 251 /5 COMMISSION REGULATION (EEC) No 2600/89 of 25 August 1989 amending Regulation (EEC) No 986/89 on the accompanying documents for carriage of wine products and the relevant records to be kept THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 71 (3) thereof, Whereas, in the case of redispatch or export of wine obtained in Greece, Spain or Portugal before the date of application of the Community provisions on the accompanying documents for carriage of wine-sector products, it has proved necessary to supplement the rules on compiling the documents required to accompany carriage in order to monitor consignments and exports of such wines ; Whereas this opportunity should be taken of amending Commission Regulation (EEC) No 986/89 (3) in order to correct certain errors of substance ; Whereas, in order that Member States may apply, during the transitional period between 1 September 1989 and 31 December 1990, the definitive rules which will govern the carriage of wine products in small containers after that latter date and in order that their administrative work may thus be made easier, provision should be made so that Member States can authorize such carriage to be effected under certain conditions under cover of a commercial document instead of an approved commercial document ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Community provisions on accompanying documents for the carriage of wine products is dispatched or exported from a Member State which is not the Member State of production, the approved commercial document or the accompanying document shall be completed in accordance with the first and second indents of the first subparagraph.' 3 . Article 20 is amended as follows : (a) The second subparagraph of paragraph 1 is replaced by the following : 'Where the accompanying document is used, those particulars shall be entered in Section 23 .' (b) The following is added to paragraph 3 : '(d) Member States may provide that carriage of wine-sector products in containers of a content less than or equal to five litres, beginning and ending on their own territory without passing through the territory of another Member State, shall be effected under cover of the original of a commercial document instead of the original of an approved commercial document, provided that, in addition, such containers are labelled and fitted with a recognized closing device which may not be re-used and which enables the bottler to be identified. In such cases it must be possible to verify the authen ­ ticity of the wine by means of a control number or some other equivalent means of control .' 4. The first indent of Article 23 is replaced by the following : '  with effect from 31 August 1989 Articles 1 ( 1 ) and (3), 4 (4), 5, 9 to 12 and 14 to 20 of Regulation (EEC) No 1153/75 ; with effect from 31 December 1990, the other Articles of that Regulation '. HAS ADOPTED THIS REGULATION : 5. The third paragraph of Article 24 is replaced by the following : 'However, Article 3 (2) (e) and point (e) of the first subparagraph of Article 8 ( 1 ) shall apply with effect from 21 April 1989.' Article 1 Regulation (EEC) No 986/89 is hereby amended as follows : 1 . In Article 5 (2), ' IRL for Ireland' is replaced by 'IE for Ireland . 2. The following subparagraph is added to Article 9 (8) : 'Where a product obtained in Greece, Spain or Portugal before the date of application of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1989 . (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 31 . O OJ No L 106, 18 . 4. 1989, p. 1 . No L 251 /6 Official Journal of the European Communities 29. 8 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission